                                                                          cLen/:
                                                                              .
                                                                                 OFFI
                                                                                    C: u.e.n*#.eouRr
                                                                                 ATX VILLE,V6
                                                                                     FILED
                                                                                JUL 22 2212
                          IN THE UNITED STATES DISTRICT COURT
                         FOR TH E W ESTERN DISTRICT OF VIRGINIA              z.
                                                                              2Uuge
                                                                                Ll
                                                                                 AG.bo.
                                                                                     UDLEXCkRK
                                                                                 DEPUW CLE
                                    ROANOK E DIVISION

W ILLIAM CRUM PTON                                 CivilA ction N o.7:19-cv-00392
          Plaintiff,

V.                                                 M EM OR ANDUM OPINION

DIRECTOR OF THE W RG INIA
DEPARTM ENT OF CORRECTIONS,                        By:    H on.Jackson L.K iser
et al.,                                                   Senior U nited StatesD istrictJudge
          D efendants.


          W illinm Crumpton,aVirginia inm ateproceeding pro K ,filed thij action pursuantto 42

U.S.C.j 1983,allegingthatprison officialsdeprivedhim ofshowershoesand violatedllisdue
processrightsrelated to a disciplinary proceeding. Afterreview ofhissubmissions,Iconclude

thattheaction m ustbe summ mily dism issed.

          CrumptoniscurrentlyconfinedatKeenM ountainCorrectionalCenter(GçKM CC''),aprison
facility operated by the Virginia Depm mentofCorrections(ççVDOC''). On M arch 13,2019,
Institutional Investigator M itchell moved Cnzmpton to a special housing unit, pending an

investigation. W hen officersbroughtCrumpton'spersonalproperty to hisnew cell,hisReebok

showershoesweremissing.Herefusedto sign aproperty inventorysheet,becausehedid nothave

hisshoes,whiçh wereneverrettumed tohim .Fortwo months,untilhecould ptlrchase anew pair,

Crumpton tthad to showerin tm sanitary conditions''with no showershoes.Compl.5,ECF No.1.

          On April1,2019,Crumpton wasselwed with a Disciplinary Offense ReportGtforOffense

Code:122E/198A.''Ld.aAtfirst,hisdisciplino heazingwasscheduleéforApril8,2019.Onthat
date,how ever,a oftk er served him w ith a N otice of Authorized Continuance,rescheduling the
hearingforApril11,2019. Accordingto thenotice,thecontinuancewasççdueto Staff/W itnesses

are offduty/Away on dateofHearing.'' Id. Crum pton contendsthatthisnotice was($a complete

false.'' Id. M itchell,asthe reporting officer,wasallegedly the only staffm emberexpected at

Cnmp ton's disciplinary hearing. According to Cnzmpton,M itchellwas on duty atKM CC on

April11,2019.

        In his j 1983 complaint,Crumpton sues the VDOC director,the KM CC warden,the

hearing officer,and M itchell. He contendsthatdeprivation ofhis shower shoeswas crtzeland

tmusualplnishm ent,in violation ofthe Eighth Am endment,and thatfalsifying the continuance

notice deprived him of a liberty interest without due process. As relief, Crumpton seeks

declaratory and injunctiverelief,directingKM CC officialsto stop violatingVDOC disciplinary
procedm es,andcom pensatory and punitive damages.

        The courtmust <idis'miss any action brought with respect to pdson conditions under

gj 1983)by a pdsonerconfined in anyjail,prison,orothercorrectionalfacility ifthe courtis
satisfiedthattheactionisfrivolous,malicious,(or)failstostateaclaim upon whichreliefcanbe
granted.'' 42 U.S.C.j1997e(c)(1). To state acauseofaction underj 1983,aplaintiffmust
establish thathehasbeen deprived ofrightsguaranteed by theConstitution orlawsoftheUnited

Statesandthattllisdeprivationresultedfrom conductcomm itted by aperson actingtmdercolorof

statelaw.W estv.Atkins,487U.S.42 (1988).1



        1Crumptonalsofailstostateanyactionabledueprocessclaim regardingthelossofhisshowershoes.d$(Aqn
unauthorized intentionaldeprivationofpropertyby astateemployeedoesnotconstituteaviolation oftheprocedural
requirem entsoftheD ueProcessClauseoftheFourteenthAm endm entifam eaningfulpostdeprivationrem edyforthe
lossisavailable.''Hudsonv.Palmer,468U.S.517,533, (1984).BecauseCnlmptonpossessedtortremediesunder
Virginiastatelaw toseekreimbursementforthelossofhisshowershoes,seeVirginiaCodeAnn.j8.01-195.3,he
carm otprevailin aconstitutionalclaim forthatloss.

                                                     -   2-
        The Eighth Am endm ent protects prisoners from cruel and unusual living conditions.

Rhodesv.Chapman,452U.S.337,347(1981).2 $GInordertoestablishtheimpositionofcrueland
tmusualptmishm ent,aprisonerm ustprovetwo elements- thatthe deprivation ofabasichllm an

need was obiectively suftk iently serious, and that subiectively the officials acted with a

suffkientlyculpablestateofmind.''Shnkkav.Smith,71F.3d162,166(4th Cir.1995)(emphasis
added).
        E'
         Tlo demonstrate thata deprivation is extreme enough to satisfy the objective
        componentofan Eighth Am endmentclaim ,aprisonermustttproduceevidence of
        aseriousorsignificantphysicaloremotionalinjuryresultingfrom thechallenged
        conditionsy''...ordemonstrate a substantialrisk ofsuch serious harm resulting
        from theprisoner'stmwilling exposureto thechallenged conditions.

Id.Cnzmptonfailstoshow thathesufferedanyseriousorsignificantphysicaloremotionalinjury
from being withoutshowershoes fortwo m onths. Accordingly,hisEighth Am endm ent claim

fails,and 1willsllmm arily dismissit.

        Prisoners retain rights lmder the Due Process Clause,but because prison disciplinary

proceedingsarenotpartofa criminalprosecution,thef'ullarray ofrightsdueadefendantin such

proceedingsdoesnotapply.W olffv.M cDonnell,418U.S.539,556 (1974)(citingM orrissevv.
Brewer,408 U.S.471,488 (1972)). Federaldue processprotections in plison disciplinary
proceedingsarelimitedto:(1)advancewrittennoticeofthecharges;(2)awritten statementofthe
evidenceandreasonssupportingthedisciplinaryaction;(3)ahearingwithrightstocallwitnesses
and presentevidence w hen doing so is notinconsistentw ith institutionalsafety and correctional

concerns;(4)theoppoitunityforastaffadvisor;and(5)aneutraldecision-maker.Id.at564-71.


        2 Ihaveom itted internalquotationm arks,alterations,and citationshere andthroughoutthisopinion,unless
otherwisenoted.                                                                                          .
Substantive due process is satisfed ifthe disciplinazy heming decision w as based upon Gtsom e

evidence.''SuperintendentM ass.Con'.Inst.v.Hill,472U.S.445,455(1985).
       Crum pton'sdueprocessclaim doesnotallegedenialofany rightrecognized underW olff.

Rather,he attemptsto equate stateprison disciplinmy procedureswith federaldueprocess. No

such correlatioh exists. Oftk ials'alleged violations of VDOC disciplinary procedtlres do not

implicateany constimtionally protectedrightand so arenotactionableunderj 1983. W ellerv.
Dep'tofSocialServices,901F.2d387,392(4thCir.1990).
       Forthe stated reasons,Cnlm pton'sallegations do notprovide the facttzalorlegalbasisfor

any constitutionalclaim actionable tmderj 1983. Accordingly,Iwillsummarily dismiss the
complaintwithoutprejudice,pursuantto j 1997e(c)(1),asfrivolous.An appropriateOrderwill
enterthisday.DismissalwithoutprejudiceleavesCnzmpton freetorefilehisclaimsin new and
separatecivilactionsifhecan correctthenoted deficiencies,subjecttotheapplicablestattzteof
limitations.3

       The clerk willsend a copy ofthism emorandum opinion and the accom panying orderto

the plaintiff.
       ENTERED this 9:%   -
                                dayofJuly,2019.
                                                '                           T'
                                                    y A
                                               E IOR U N ITE       TA ES D ISTRICT JU DG E




       3IherebyadviseCrumptonthathiscomplaintinthiscasejoinedunrelatedclaimsinonelawsuitinamanner
thatisinconsistentwith theFederalRulesofCivilProcedm'e.SeeFed.R.Civ.P.18,20.Ifhedecidestorefileeither
ofhisclaims,theymustbeproperly presented in two separatecomplaints.

                                                -   4-
